PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/085,025
Filing Date: 14 Sep 2018
Appellant(s): Polyakov et al.



__________________
POLYAKOV et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 23, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Claims 1-3, 6-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an Appellant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the Appellant was in possession of the claimed species is sufficient.” MPEP 2163. 
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

The claims are drawn to a method of treating or preventing digital dermatitis (DD), interdigital dermatitis (ID), and interdigital phlegmon (IP) in a cow comprising administering to said cow antigenic material of a keratinophilic fungus and/or a keratinophilic yeast. Claim 15 recites a method of treating and/or preventing digital dermatitis, interdigital dermatitis, and interdigital phlegmon in a cow comprising administering to said cow Trichophyton verrucosum DSM - 28406.


While there are treatments for digital dermatitis, interdigital dermatitis and/or interdigital phlegmon in cattle; there is no prevention of digital dermatitis, interdigital dermatitis and/or interdigital phlegmon achieved by administering antigenic material of any keratinophilic fungi or yeast or even T. verrucosum DSM-28406. Therefore, the written description is not commensurate in scope with the claims.  
Currently, the methods of preventing lameness in dairy cow are foot-bathing, hygienic floors, stall design, nutrition, and claw trimming. See Hoof Health: the cost of lameness in dairy cows and how to prevent it.  https://www.megalac.com/about/news/231-hoof-health-the-cost-of-lameness-in-dairy-cows-and-how-to-prevent-it. Published 3 Feb 2020 
Shearer in Food Animal Practice (Fifth Edition), 2009 INTERDIGITAL PHLEGMON  teach the efficacy of vaccines for foot rot has not been conclusively established from well-controlled trials and therefore cannot be recommended for control and prevention at this time. Accordingly, there are no known preventive compositions which prevent DD, ID and IP.
There is no description of the administration of antigenic material of any keratinophilic fungi and/or yeast or even T. verrucosum DSM-28406 known to prevent interdigital phlegmon. Examples 1-2 and 7-10 refer to the Poliovac® which is a polyvalent bacterial vaccine and not antigenic material of any keratinophilic fungi and/or T. verrucosum DSM-28406.  Examples 22-23, 25, 27 and 29 treat cattle already displaying lameness and legions. Thus, the claimed diseases were not prevented, but rather treated. 
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "Appellant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). The possible structural variations are limitless to any class of polymer with any biomolecule. It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient as a characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. 
The claims lack written description because there is no disclosure of a correlation between function and structure of the administered antigenic material of any keratinophilic fungi or any yeast or T. verrucosum DSM-28406 and prevention of DD, ID, or IP in cows. Moreover, the specification lack sufficient variety of types of keratinophilic fungi or yeast to reflect this variance in the genus since the specification does not provide such examples.  The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the 
	Appellant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide panel, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Appellants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. 

In view of these considerations, a person skilled in the art would not have viewed the teachings of the specification sufficient to show that Appellants were in possession of a method of prevention comprising administering any type of antigenic material from any species of keratinophilic fungi and/or keratinophilic yeasts or prevent DD, ID or IP in cows as instantly claimed.  Therefore, the full breadth of the claims fails to meet the written description provision of 35 USC 112, first paragraph. 


Claim Rejections - 35 USC § 112
B.	Claims 1-3, 6-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating digital dermatitis, interdigital dermatitis, and interdigital phlegmon in a cow, comprising administering an effective amount of homogenized inactivated DSM-28406 dermatophyte microconidia to the cow; does not reasonably provide enablement for a method of preventing digital dermatitis, interdigital dermatitis, and interdigital phlegmon in a cow comprising administering to said cow antigenic material of a keratinophilic fungus and/or a keratinophilic yeast.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.

The specification at page 2 states “.. the etiological factors of DD, ID and IP are the same microorganisms, such as Dichelobacter nodosus, Fusobacterium necroforun and Fusobacterium, spp which first destroy the epidermis and allow the spirochetes from Treponema spp such as T. phagedenis, T. vincentii, and T. denticola to gain entrance into deeper tissues for developing the clinical sings of DD.” The instant specification describes preventative treatments such as foot baths. However, there is no teaching that administering any type of antigenic material from a keratinophilic fungus and/or a keratinophilic yeast will prevent digital dermatitis, interdigital dermatitis, and interdigital phlegmon with a reasonable expectation of success. There are no challenge tests to evidence the prevention of digital dermatitis, interdigital dermatitis, and 
At best, the specification teaches treating DD, ID and IP which have the same etiological factors. There is no single vaccine with this ability. Example 21 in combination with Example 11, 12, 15; or Examples 23 and 28 in combination with Example 15) are for antigenic non-soluble material comprising polysaccharide and/or glycopeptides (ANMP) of Trichophyton verrucosum DSM-28406.  There is no description of the administration of antigenic material of any keratinophilic fungi and/or yeast or even T. verrucosum DSM-28406 known to prevent interdigital phlegmon. Examples 1-2 and 7-10 refer to the Poliovac® which is a polyvalent bacterial vaccine and does not contain any antigenic material of any keratinophilic fungi and/or yeast or even T. verrucosum DSM-28406.  Examples 22-23, 25, 27 and 29 refers to treating cows already displaying lameness and legions. Thus, the claimed diseases were not prevented, but rather treated. There are no examples of cows not displaying any symptoms of DD, ID or IP, being administered an effective amount of homogenized inactivated DSM-28406 dermatophyte microconidia or antigenic material of any keratinophilic fungi and/or yeast wherein DD, ID or IP were prevented. There are no challenge tests, data or post filling evidence of prevention. 

Therefore, the specification fails to enable the instantly claimed prevention method using any type of antigenic material of keratinophilic fungi and/or keratinophilic yeasts.  Appellants’ have provided no guidance to enable one of ordinary skill in the art as to how to determine, without undue experimentation, for a method of preventing DD, ID and/or IP comprising administering antigenic material of keratinophilic fungi and/or keratinophilic yeasts prevent the claimed diseases.
Given the lack of guidance contained in the specification and the unpredictability for a prevention method comprising administering antigenic material of any type of keratinophilic fungi and/or yeasts to prevent DD, ID and IP in cows, one of skill in the art could not make or use the broadly claimed inventions without undue experimentation.  The specification fails to provide an enabling disclosure for a prevention method comprising administering any type of antigenic material of keratinophilic fungi and/or keratinophilic yeasts. In view of the lack of guidance contained in the specification and the unpredictability for a method of prevention, one skilled in the art could not make or use the broadly claimed invention without undue experimentation. 



Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
C.	Claims 1, 6-7, 11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11, 13 and 14 of copending Application No. 16/085,033 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treatment or prevention comprising administering antigenic material of keratinophilic fungi and/or keratinophilic yeasts to treat or prevent digital dermatitis, interdigital dermatitis, interdigital phlegmon. The claims recites the Trichophyton verrucosum DSM - 28406. Instant claims 6 and 7 recite many of the same species and deposited strain numbers. Instant claim 11 includes additional chitosan components.  
Claims 8 and 11 are drawn to a composition comprising the modified chitosan, chitosan variant, chitosan derivative wherein the antigenic material can be Trichophyton mentagrophytes DSM-7279, Trichophyton verrucosum DSM-28406, Trichophyton rubrum DSM-9469, Trichophyton rubrum DSM-9470, Trichophyton rubrum DSM-9471, Trichophyton rubrum DSM-9472, Candida albicans DSM-9456, Candida albicans DSM-9457, Candida albicans DSM-9458, and Candida albicans DSM-9459.  While claims 13 and 14 are drawn to a method of vaccinating a human or veterinary subject comprising administering the modified chitosan, chitosan variant or chitosan derivative wherein the method treats and prevents digital dermatitis, interdigital dermatitis, interdigital phlegmon. Accordingly, the applications are not patentably distinct from each other.


 (2) Response to Argument
Written Description
A.	Appellant's arguments filed May 24, 2021 have been fully considered but they should not be found persuasive. 
Appellants submit the examples in the present specification show that antigenic material of different species, namely antigenic material of the keratinophilic fungi according to DSM-7279, antigenic material of keratinophilic yeast according to DSM 9456, and antigenic non-soluble material comprising polysaccharide and/or glycopeptides (ANMP) of Trichophyton verrucosum DSM-28406 can be used to treat digital dermatitis, interdigital dermatitis and interdigital phlegmon.
The office does not dispute the treatment of DD, ID and/or IP in cows. However, prevention and treatment have different standards. Since the instant specification did not define the terms, the broadest reasonable interpretation is that “prevention” occurs when a composition is delivered prior to the onset of a disorder;  these interventions are intended to prevent or reduce the risk of developing DD, ID and/or IP. Treatment are services such as administration for cows diagnosed with DD, ID and/or IP whereby symptoms are lessened and/or alleviated.  In this case, pointing to treatment examples does not equate to describing prevention of DD, ID and/or IP.  

Contrary to Appellants statements, the Office did not state that well known  challenge tests were the only way to prove prevention. Instead, the Office pointed out that challenge data scientifically documenting uninfected cows receiving any antigenic material of a keratinophilic fungus and/or a keratinophilic yeast, challenged with the appropriate bacterial whereby diseases manifestation was prevented would provide written description of an example for a method of prevention. Furthermore, there is no description of measurement of immune cell response to exposure to the specific antigens, antigen measurement or measurement of infectivity and biodistribution. The Office pointed out there is not a single experiment which shows DD, ID and/or IP were prevented. 
Appellants point to Example 26 which is entitled “Dose Titration Study”.  In a dose titration study, one of skill in the art titrates to the maximum tolerated dose within a subject. This means that each subject will start at a low dose and receive an incrementally higher dose until the maximum dose is reached.  In some studies, this maximum dose is determined by the onset of side effects–this dose is called the Maximum Tolerated Dose (MTD).  In other studies where the product is less toxic, it may depend on the blood levels of the product, a metabolite, or a maximum dose determined from preclinical studies. Therefore, a dose titration study provides no scientific support for DD, ID and/or IP 
After the prosecution of the merits of the application has closed, Appellants now present Exhibits 1-3 allegedly drawn to in vivo studies with BINOVAC® IDD where the results therefrom provide a reasonable basis for such a conclusion (see Exhibits 1-3).  Firstly, Appellants failed to provide any showing of good and sufficient reasons why these Exhibits are necessary and were not presented earlier during prosecution.
If the Exhibits are being considered, it should be noted that none of Exhibits 1-3 present any in vivo studies. Exhibits 1-3 do not provide any evidence that BINOVAC® is comprised of antigenic material of a keratinophilic fungus and/or a keratinophilic yeast, or the antigenic material recited by instant claim 7. At best, the Exhibit says BINOVAC® IDD is an analogue of the fraction of the cell wall of fungi and does not provide any further description of the fungi. Therefore, this does not provide treatment or prevention support for a keratinophilic yeast or Trichophyton verrucosum DSM - 28406.
The stated purpose of BINOVAC® IDD is as an immunomodulatory in cattle for DD and ID; yet the Exhibits make no mention of treating or preventing interdigital phlegmon (IP). Finally, Immunomodulators are a group of drugs that mainly target the pathways that treat specific diseases. These immunomodulators are not known to prevent DD, ID and/or IP.  In conclusion, the immunomodulators do not treat IP and none of the newly provided exhibits evidence any documentation regarding the prevention digital dermatitis (DD), interdigital dermatitis (ID), and /or prevention or Trichophyton verrucosum DSM - 28406.
Therefore, contrary to Appellants assertions, the record fails to reflects evidence that the specification provided sufficient written support for the rejected claims and the rejection should not be overcome. Maintenance of the rejection is respectfully requested.

Scope of Enablement
B.	Appellant's arguments filed May 24, 2021 have been fully considered but they should not be found persuasive.
Again, Appellants point to the definition of antigens and point to showing that antigenic material of different species, namely antigenic material of the keratinophilic fungi according to DSM-7279, antigenic material of keratinophilic yeast according to DSM 9456, and antigenic non-soluble material comprising polysaccharide and/or glycopeptides (ANMP) of Trichophyton verrucosum DSM-28406 can be used to treat digital dermatitis, interdigital dermatitis and interdigital phlegmon.
Again, the office does not dispute the treatment of DD, ID and/or IP in cows. However, prevention and treatment have different standards. Since the instant specification did not define the terms, the broadest reasonable interpretation is that “prevention” is achieved prior to the onset of a disorder, these interventions are intended to prevent or reduce the risk of developing DD, ID and/or IP. Treatment are 
Summarizing, Appellants assert that Example 26, showed that the claimed antigen material was in fact effective at preventing DD, ID and IP over a duration of about 5.5 months. Appellants assert that Example 21 in combination with Example 11, 12, 15; or Examples 23 and 28 in combination with Example 15) and for antigenic non-soluble material comprising polysaccharide and/or glycopeptides (ANMP) of Trichophyton verrucosum DSM-28406.  However the examples do not teach a method of prevention; there is no test showing that DD, ID or IP was prevented. Instead, Appellants point to Example 26, a dose titration study, and allege the study refers to the prophylactic use of antigenic material of Trichophyton verrucosum DSM-28406 and demonstrates that this material was in fact effective in preventing DD, ID and IP. The study does not evidence that such infection was prevented. At best, recovering demonstrates treatment and not prevention. There is no study were animals were vaccinated and challenged to actually show/describe DD, ID or IP prevention.  There are no experiments that evidence prevention using any type of antigenic material from a keratinophilic fungus and/or yeast. As previously discussed, there are no examples where noninfected animals were prevented from getting DD, ID and IP.
Appellants point to Example 26 which is entitled a Dose Titration Study.  In a dose titration study, one of skill in the art titrates to the maximum tolerated dose within a subject. This means that each subject will start at a low dose and receive an incrementally higher dose until the maximum dose is reached.  In some studies, this maximum dose is 
Next Appellants again point to studies with BINOVAC® IDD and the results therefrom provide a reasonable basis for such a conclusion (see Exhibits 1-3) which are being presented for the first time after the prosecution of the merits has closed.  As previously stated, none of Exhibits 1-3 present any in vivo studies. Exhibits 1-3 do not provide any evidence that BINOVAC® is comprised of antigenic material of a keratinophilic fungus and/or a keratinophilic yeast, or the antigenic material recited by instant claim 7. At best, Exhibit 1 and 2 state that BINOVAC® IDD is an analogue of the fraction of the cell wall of fungi and do not provide any further description. Therefore, this does not provide treatment or prevention support for a keratinophilic yeast such as Trichophyton verrucosum DSM - 28406. The Exhibit does not teach whether the cell wall fungal analogue is from antigenic material from a keratinophilic fungus.
Exhibit 3 states the purpose of BINOVAC® IDD is as an immunomodulatory in cattle for DD and ID; yet makes no mention of treating or preventing interdigital phlegmon (IP). Finally, immunomodulators are a group of drugs that mainly target the pathways that treat specific diseases. These immunomodulators are not known to Trichophyton verrucosum DSM - 28406. Therefore, the Exhibits 1-3 fail to provide enablement for the prevention of DD, ID and/or IP. 
Thus, it is submitted that the record fails to reflect evidence that the specification is enabling for the rejected claims. Therefore, it is respectfully requested that the rejection be maintained. 

Rejection for Obviousness-Type Double-Patenting
C.	Appellants believe it is not ripe for appeal and no further argumentation will be offered. The provisional rejection of claims 1, 6-7, 11, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 8-11, 13 and 14 of copending Application No. 16/085,033 (reference application) should be maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treatment or prevention comprising administering antigenic material of keratinophilic fungi and/or keratinophilic yeasts to treat or prevent digital dermatitis, interdigital dermatitis, interdigital phlegmon. The claims recites the Trichophyton verrucosum DSM - 28406. 
The copending claims are drawn to a method of vaccinating a human or veterinary subject comprising administering the modified chitosan, chitosan variant or 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Maintenance of this rejection is respectfully requested. 


(3) Conclusion of Examiner Amendment

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JANA A HINES/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Conferees:
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645    

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),